DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US PG-Pub No.: 2018/0308903 A1, hereinafter, “Jeong”).
Regarding claim 1, Jeong discloses a display apparatus (see Jeong, FIGs. 40A-41C), comprising:
a base substrate (BL, FIG. 41C) comprising at least one bending region (BA, FIG. 41C) and a non-bending region (NBA1+NBA2, FIG. 41C) adjacent to the bending region (BA) and having a flexible property (can be bent);
a circuit device layer (10+20+T2, FIG. 41C) on the base substrate (BL), the circuit device layer (10+20+T2) comprising a thin film transistor (T2, FIG. 41C);
a display device layer (DP-OLED, FIGs. 41B and 41C) on the circuit device layer (10+20+T2), the display device layer (DP-OLED) comprising an organic light emitting diode (OLED, FIG. 41A) connected to the thin film transistor (T2, FIG. 41A);
an encapsulation layer (TFE, FIG. 41C) covering the display device layer (DP-OLED) and comprising a first inorganic layer (IOL1, FIG. 41C), an organic layer (OL, FIG. 41C), and a second inorganic layer (IOL2, FIG. 41C), which are sequentially stacked (FIG. 41C); and
a groove (groove for BNP, FIG. 41C) overlapped with the bending region (BA), the groove penetrating the display device layer (DP-OLED) and the circuit device layer (10+20+T2, FIG. 41C),
wherein at least one of the first inorganic layer (IOL1) and the second inorganic layer (IOL2) covers the groove (FIG. 41C).

Regarding claim 8, Jeong discloses the display apparatus of claim 1, further comprising another groove (groove for DP-CP, FIG. 41A) which is spaced farther apart from the non-bending region (NBA1) than the groove (BA) and penetrates the display device layer (DP-OLED) and the circuit device layer (10+20+T2), wherein the another groove is sequentially covered with the first inorganic layer and the second inorganic layer (IOL1+IOL2, FIG. 41A).

Regarding claim 11, Jeong disclose a display apparatus (see Jeong, FIGs. 40A-41C), comprising:
a base substrate (BL, FIG. 41C) comprising at least one bending region (BA, FIG. 41C) and a non-bending region (NBA1+NBA2, FIG. 41C) adjacent to the bending region (BA) and having a flexible property (can be bent);
a circuit device layer (10+20+T2, FIG. 41C) on the base substrate (BL), the circuit device layer (10+20+T2) comprising a thin film transistor (T2, FIG. 41C), a plurality of insulating layers (10+20, FIG. 41C), and a first hole (hole  for BNP, FIG. 41C) penetrating the insulating layers (10+20) overlapped with the bending region (BA, FIG. 41C);
a display device layer (DP-OLED, FIG. 41C) on the circuit device layer (10+20+T2), the display device layer (DP-OLED) comprising a first electrode (CE, ¶ [0206]), a second electrode (AE, ¶ [0200]) on (interpreted as “attached to”) the first electrode (CE), an emission pattern (EML, ¶ [0205]) between the first electrode (CE) and the second electrode (AE), a pixel definition layer (PDL, FIG. 41A) comprising an opening exposing at least a portion of the first electrode (CE), and a second hole overlapped with the first hole to penetrate the pixel definition layer (PDL) and the first electrode (CE, FIGs. 41A and 41C); and
an encapsulation layer (TFE, FIG. 41C) covering the display device layer (DP-OLED), the encapsulation layer (TFE) comprising a first inorganic layer (IOL1, FIG. 41C), an organic layer (OL, FIG. 41C), and a second inorganic layer (IOL2, FIG. 41C), which are sequentially stacked (FIG. 41C), 
wherein at least one of the first and second inorganic layers (IOL1+IOL2) covers the first hole and the second hole (FIG. 41C).

Regarding claim 18, Jeong discloses the display apparatus of claim 11, wherein the circuit device layer (10+20+T2) further comprises a third hole (hole for DP-CP, FIG. 41A), which is spaced farther apart from the non-bending region (NBA1) than the first hole (BA area) and penetrates the plurality of insulating layers (10+20), the display device layer (DP-OLED) further comprises a fourth hole, which is overlapped with the third hole and penetrates the pixel definition layer (PDL) and the first electrode (CE), and the third hole and the fourth hole are sequentially covered with the first inorganic layer and the second inorganic layer (IOL1+IOL2, FIG. 41A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US PG-Pub No.: 2018/0308903 A1, hereinafter, “Jeong”), as applied to claim 1 above, and further in view of Lee et al. (US PG-Pub No.: 2015/0049428 A1, hereinafter, “Lee”).
Regarding claim 3, Jeong discloses the display apparatus of claim 1.
Jeong is silent regarding that the groove has a structure in which patterns extending in two different direction are alternately arranged.
Lee, however, discloses a display apparatus (see Lee, FIGs. 5A and 10), wherein a groove (PR, FIG. 10) has a structure in which patterns extending in two different direction are alternately arranged (FIG. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jeong’s groove having a structure in which patterns extending in two different direction are alternately arranged, as taught by Lee, in order to improve flexibility.
Regarding claim 4, Jeong discloses the display apparatus of claim 1.
Jeong is silent regarding that the groove extends to define a curved pattern or a sinusoidal wave pattern in a direction.
Lee, however, discloses a display apparatus (see Lee, FIGs. 5A and 6), wherein a groove (PR, FIG. 6) extends to define a curved pattern or a sinusoidal wave pattern in a direction (FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jeong’s groove extending to define a curved pattern or a sinusoidal wave pattern in a direction, as taught by Lee, in order to improve flexibility.

Regarding claim 6, Jeong discloses the display apparatus of claim 1.
Jeong is silent regarding that the groove comprises a plurality of extension patterns which extend in a first direction and are arranged in a direction crossing the first direction, and connection patterns which are between the extension patterns.
Lee, however, discloses a display apparatus (see Lee, FIGs. 5A and 11), wherein a groove (PR, FIG. 11) comprises a plurality of extension patterns which extend in a first direction and are arranged in a direction crossing the first direction, and connection patterns which are between the extension patterns (FIG. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jeong’s groove comprising a plurality of extension patterns which extend in a first direction and are arranged in a direction crossing the first direction, and connection patterns which are between the extension patterns, as taught by Lee, in order to improve flexibility.

Regarding claim 7, Jeong discloses the display apparatus of claim 1.
Jeong is silent regarding that the groove comprises a central pattern which extends in a first direction, and branch patterns which extend from the central pattern in a direction oblique to the first direction and are spaced apart from each other in the first direction.
Lee, however, discloses a display apparatus (see Lee, FIGs. 5A and 11), wherein a groove (PR, FIG. 11) comprises a central pattern which extends in a first direction, and branch patterns which extend from the central pattern in a direction oblique to the first direction and are spaced apart from each other in the first direction (FIG. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jeong’s groove comprising a central pattern which extends in a first direction, and branch patterns which extend from the central pattern in a direction oblique to the first direction and are spaced apart from each other in the first direction, as taught by Lee, in order to improve flexibility.

Allowable Subject Matter
Claims 2, 5, 9-10, 12-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 2, in particular, the groove has an under-cut structure.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 5, in particular, the groove comprises a plurality of groove patterns which are spaced apart from each other in a direction, and the circuit device layer and the display device layer are between the groove patterns.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 9, in particular, a planarization layer which fills the another groove, an inner surface of the another groove being enclosed by the second inorganic layer, and the planarization layer, together with the encapsulation layer, providing a flat surface.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 10, in particular, an auxiliary groove which is spaced farther apart from the non-bending region than the groove and penetrates the display device layer and a portion of the base substrate, wherein the auxiliary groove is sequentially covered with the first inorganic layer and the second inorganic layer.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 12, in particular, the second hole has a minimum width which is smaller than a minimum width of the first hole, and has an under-cut structure.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 19, in particular, the fourth hole has a minimum width which is smaller than a minimum width of the third hole, and has an under-cut structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Primary Examiner, Art Unit 2892